SUMMARY ORDER
In March 2002, Ru Lian Chen, a native and citizen of China, filed an application for asylum, withholding of removal and CAT relief. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Pursuant to 8 U.S.C.A. § 1252(b)(1), with respect to review of an order of removal, “[t]he petition for review must be filed not later than 30 days after the date of the final order of removal.” In the instant case, Chen’s counsel filed a petition for review from the BIA’s decision not to accept an untimely brief, issued on January 18, 2005. The BIA’s decision in that matter was not a final order of removal. On March 31, 2005, the BIA did issue a final order of removal, but a second petition for review was not filed within 30 days of that decision. The time to do so has now expired. As a result, this Court lacks jurisdiction to review the March 2005 order. Moreover, there is no basis for this Court to review the January 2005 order. See 8 U.S.C. § 1252(a)(1).
For the foregoing reasons, the petition for review is DISMISSED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Ride of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).